Citation Nr: 0112808	
Decision Date: 05/07/01    Archive Date: 05/15/01

DOCKET NO.  97-20 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.  

2.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative disc disease at C6-C7 with 
radiculopathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.L. Salas, Counsel






INTRODUCTION

The veteran's record of service (DD-214) for his period of 
active duty shows he has certified service from December 24, 
1963 to January 28, 1970 with "other service" of 1 year, 
nine months and three days.  

His record of service (DD-214) for his second period of 
service shows he has certified service from September 18, 
1984 to February 29, 1996 with total prior active service of 
10 years, 10 months and eight days.  

This appeal arose from an August 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver Colorado.  

The RO, in pertinent part, granted entitlement to service 
connection for degenerative disc disease at C6-C7, evaluated 
initially as 10 percent disabling effective March 1, 1996.  

The RO also granted entitlement to service connection for 
bilateral hearing loss initially evaluated as noncompensable 
effective March 1, 1996.  

In March 1997 the RO increased the evaluation for 
degenerative disc disease at C6-7 to 20 percent disabling 
effective March 1, 1996.  

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.  

The veteran did not report for a requested and scheduled 
hearing before a travel Member of the Board at the RO, 
thereby constituting a withdrawal of the request for such 
hearing.  

The issues listed on the title page have been rephrased 
slightly to reflect that the veteran's claim is for higher 
initial evaluations (rather than increased ratings).  This 
distinction was drawn in the case of Fenderson v. West, 12 
Vet. App. 119 (1999), in which it was held that in appeals 
from an initial assignment of a disability evaluation, 
ratings may be staged (i.e., different ratings may be 
assigned for different periods of time).  

FINDINGS OF FACT

1.  Degenerative disc disease at C6-C7 is manifested by no 
more than recurrent attacks of moderate symptoms including 
moderate limitation of motion, with no evidence of severe 
disablement or additional functional loss due to pain or 
other pathology.  

2.  The competent medical evidence of record shows level I 
hearing impairment in both ears based on puretone thresholds 
averaging less than 41 decibels and speech recognition 
greater than 92 percent.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent for degenerative disc disease at C6-C7 with 
radiculopathy have not been met.  38 U.S.C.A. § 1155 (West 
1991); Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 C.F.R. § 3.102, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5290, 5293 (2000).  

2.  The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§ 1155); VCAA of 2000, Pub. L. No. 106-475, § 4, 114 Start. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. § 3.102, 4.3, 4.7, 38 C.F.R. § 4.85, Table 
VI, VII, Diagnostic Code 6100 (2000).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the service medical records discloses that as 
early as March 1984 the veteran was diagnosed with bilateral 
high frequency hearing loss in the 4000 frequencies 
bilaterally.  

Radiographic studies conducted in April 1989 revealed loss of 
disc space at C5-6 and C7.  There were anterior osteophytes 
at C6 and C7.  There was foraminal encroachment on the right 
at C5-6 and C6-7.  The radiologic impression was right C6-7 
radiculitis. A May 1989 magnetic resonance imaging (MRI) 
disclosed a small minimal osteophyte at C3-4 lateralizing 
somewhat to the right, minimally impinging upon the neural 
foraminal canal at this level.  

Also noted was a herniated nucleus pulposus without 
lateralization on the C6-7 level.  A February 1991 clinical 
impression was midline herniated cervical disc at C6-C7 with 
suggestion of C7 radiculopathy.  In August 1991 a hearing aid 
for the right ear was repaired.  A July 1995 audiology 
examination report shows the veteran was diagnosed with 
bilateral high frequency sensory hearing loss.  The discharge 
examination report shows the veteran was diagnosed with 
degenerative joint disease with osteoarthritis and 
degenerative disc disease.  

VA examinations of the veteran's cervical spine and hearing 
acuity were conducted in October 1996.  

According to the VA examiner, the veteran described current 
symptoms including persistent numbness in the hands and arms 
corresponding with the C6-C7 level, and an electric shock-
like radiation from C7-T1 upon bending his neck forward or 
backward.  On his past neurologic examinations, according to 
the examiner, there had been diminished pinprick down the 
ulnar aspect to the last three fingers of the right hand, 
which later was felt to affect the left fingers.  

The veteran also reported lower extremity symptoms - 
specifically numbness - in the anterior part of his legs to 
the feet.  After long sitting he would be slow to get up.  He 
would walk stiffly and would be limited to 30 minutes of 
walking.  

On examination the cervical spine flexed to 35 degrees before 
the veteran stopped due to pain.  Extension was to 35 
degrees.  Lateral flexion was to 20 degrees bilaterally.  
Lateral rotation was to 35 degrees on the left and 40 degrees 
on the right.  The examiner noted stiffness and some muscle 
spasm in the interscapular area.  

According to the examiner's report, sensation in the forearms 
was affected down the lateral aspect of the forearms into the 
hands and specifically the last three digits, three four and 
five, mostly on the dorsal surface.  The examiner stated that 
this was consistent with a dermatome of the ulnar nerve.  
There was some exacerbation with flexion and extension of the 
neck.  However, deep tendon reflexes were preserved (2+) and 
there was no evidence of motor loss or muscle atrophy.  Grip 
strength was good.  

The examiner also noted that the veteran's gait was stiff and 
rolling.  Heel spurs caused pain.  According to the examiner, 
sensation in the legs went down the thigh on the underside of 
the leg to the soles of the feet and stopped about half way 
towards the toes.  However, the veteran had some strength of 
dorsiflexion and plantar flexion.  

The assessment was herniated nucleus pulposus at C6-C7 with 
radicular symptoms in the arms and legs as described.  

Audiometry was conducted as well.  Readings for the right ear 
at 1000, 2000, 3000, and 4000 Hertz were as follows (in 
decibels): 5, 15, 30 and 60.  The average was 28 using 
conventional rounding.  Left ear readings at the same 
frequencies were 5, 15, 45 and 70.  The average was 34 using 
conventional rounding.  Speech recognition was 96 percent for 
each ear.  



Post service medical records showed very little treatment or 
evaluation of complaints referable to the cervical spine or 
hearing acuity.  A report from April 1997 noted a problem of 
degenerative joint disease at C5-6 with numbness in the 2nd, 
3rd and 4th digits.  This was described as stable since 1999.  
The veteran denied muscle weakness.  In 1998 a growth was 
excised from his left middle finger.  He reported some 
baseline numbness in the finger secondary to a herniated disc 
in his neck.  

A repeat VA examination was conducted in June 1999.  The 
veteran denied any treatment of the cervical spine since 
1991.  He reported daily pain over the cervical spine that 
did not radiate.  He then reported that he would always have 
paresthesias down the backs of his arms and to all of his 
fingers.  The examiner stated that this would not be a 
physiological distribution for pain from the disc level 
affected.  Symptoms reportedly would be aggravated by 
extremes of motion.  The veteran discussed the effect of his 
symptoms on some of his activities, such as sports.  

On examination forward flexion was 0 to 65 degrees.  Backward 
extension was 0 to 25 degrees with questionable effort.  
Lateral rotation was 0 to 55 degrees on the right and 0 to 40 
degrees on the left.  Lateral flexion was 0 to 40 degrees.  
Repetitive flexion and extension of the neck did not result 
in fatigability, incoordination, weakened movement, 
functional loss of range of motion or further pain.  On the 
neurological examination there was no evidence of impairment 
of sensory appreciation to pinprick and light touch in both 
the upper and lower extremities.  His strength appeared to be 
5/5 and symmetrical.  

The assessment was degenerative disc disease of the cervical 
spine at C6-C7 with residuals and sequelae of discomfort as 
described, decreased range of motion as described, loss of 
activities as described, and paresthesias in a non-dermatomal 
distribution as described.  

The examiner also commented that the veteran was capable of 
gainful employment with minimal restrictions.  He was driving 
a truck and delivering fish while studying psychology as a 
college student in the evenings.  The only stated limitations 
might be in certain construction or labor involving overhead 
work or lifting greater than 50 pounds.  

Repeat audiometry testing showed readings for the right ear 
at 1000, 2000, 3000, and 4000 Hertz as follows (in decibels):   
15, 25, 35, and 65 or an average of 34 using conventional 
rounding.  The readings for the left ear were 10, 20, 60 and 
70 or 40 using conventional rounding.  Speech recognition was 
100 percent for each ear.  


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155;  38 C.F.R. Part 4 (2000).  
In determining the disability evaluation, VA must acknowledge 
and consider all regulations that are potentially applicable 
based upon the assertions and issues raised in the record, 
and explain the reasons and bases used to support its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The percentage ratings contained in the rating schedule 
represent, as far as practicable, the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  For 
application of the rating schedule, accurate and fully 
descriptive medical examinations are required with emphasis 
on the limitation of activity imposed by the disabling 
condition.  It is essential, both in examinations, and in the 
evaluation of disability, that each disabling condition be 
viewed in relation to its history.  38 C.F.R. § 4.1 (2000).  
See also 38 C.F.R. § 4.2 (2000).  

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson, 
12 Vet. App. 119, the United States Court of Appeals for 
Veterans Claims (Court) held that the rule from Francisco 
does not apply where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability.  

Rather, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  In view 
of the denial of the claimant's appeal covered more fully 
below, the Board finds that assignment of staged ratings in 
the veteran's case is not for application.

While not all criteria have been shown for an increased 
evaluation, findings sufficiently characteristic to identify 
the disease and the disability therefrom, and coordination of 
rating with impairment of function are expected in all 
instances.  38 C.F.R. § 4.21 (2000).  

In cases of evaluation of orthopedic injuries there must be 
adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59;  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The medical nature 
of the particular disability to be rated under a given 
diagnostic code determines whether the diagnostic code is 
predicated on loss of range of motion.  VAOPGCPREC 09-98.  

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 

(a) less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.);  

(b) more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.);  

(c) weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.);  

(d) excess fatigability;  

(e) incoordination, impaired ability to execute skilled 
movements smoothly; and 

(f) pain on movement, swelling, deformity or atrophy of 
disuse.  

Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.  

The VA Office of General has determined that the diagnostic 
code 5293 (pertaining to intervertebral disc syndrome) 
contemplates limitation of motion and therefore DeLuca and 
all regulations pertaining to functional limitation apply 
when utilizing the diagnostic code.  VAOPGCPREC 36-97.  

Evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14 (2000).  On the other hand, 
multiple ratings can be assigned using different diagnostic 
codes if none of the symptoms or criteria for a rating under 
a diagnostic code are duplicative of, or overlap the symptoms 
or criteria for the other diagnostic code under 
consideration.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  

However, a corollary of VAOPGCPREC 36-97 is that ratings 
cannot be assigned for both limitation of motion and 
intervertebral disc syndrome without violating the 
prohibition against pyramiding of ratings because 
intervertebral disc syndrome has been found to implicate 
limitation of motion.

Arthritis due to trauma is rated as degenerative arthritis. 
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative 
arthritis established by x-ray findings is rated according to 
limitation of motion for the joint or joints involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Severe limitation of cervical spine motion is rated 30 
percent disabling.  Moderate limitation of motion warrants a 
20 percent evaluation.  38 C.F.R. § 4.71a Diagnostic Code 
5290.  

A pronounced case of intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, and little intermittent relief 
warrants a 60 percent evaluation.  In the case of severe 
intervertebral disc syndrome with recurring attacks from 
which there is intermittent relief, a 40 percent rating is 
appropriate.  A moderate case of recurrent attacks is rated 
20 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 
5293.  

A 30 percent evaluation may be assigned for favorable 
ankylosis of the cervical spine.  A 40 percent evaluation may 
be assigned for unfavorable ankylosis of the cervical spine.  
38 C.F.R. § 4.71a; Diagnostic Code 5287.

The Court held in Hicks v. Brown, 8 Vet. App. 417 (1995), 
that once degenerative arthritis is established by x-ray 
evidence, there are three circumstances under which 
compensation may be available for service-connected 
degenerative changes:  

(1) where limitation of motion of a joint or joints is 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion, and that 
limitation of motion meets the criteria in the diagnostic 
code or codes applicable to the joint or joints involved, the 
corresponding rating under the code or codes will be 
assigned;  

(2) where the objectively confirmed limitation of motion is 
not of a sufficient degree to warrant a compensable rating 
under the code or codes applicable to the joint or joints 
involved, a rating of 10 percent will be applied for each 
major joint or group of minor joints affected, "to be 
combined, not added"; and

(3) where there is no limitation of motion, a rating of 10 
percent or 20 percent, depending upon the degree of 
incapacity, may still be assigned if there is x-ray evidence 
of the involvement of 2 or more major joints or 2 or more 
minor joint groups.  

In addition, diagnostic code 5003 is to be read in 
conjunction with 38 C.F.R. § 4.59, and it is contemplated by 
a separate regulation.  38 C.F.R. § 4.40, which relates to 
pain in the musculoskeletal system.  

Finally the Court noted that "Diagnostic 5003 and 38 C.F.R. 
§ 4.59 deem painful motion of a major joint or groups caused 
by degenerative arthritis that is established by x-ray 
evidence to be limited motion even though a range of motion 
may be possible beyond the point when pain sets in.  Hicks, 8 
Vet. App. 417.  

During the veteran's appeal changes were made to the 
schedular criteria for evaluating diseases of the ear and 
other sense organs effective June 10, 1999.  64 Fed. Reg. 
25202 (May 11, 1999) (codified in relevant portion at 
38 C.F.R. §§ 4.85 Tables VI, VII, Diagnostic Code 6100).  
Where a regulation changes after the claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version of the regulation more 
favorable to the appellant will apply unless Congress or the 
Secretary provided otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  However, in this case, the amended 
regulations did not result in any substantive changes.  
Essentially, the old and new regulations for evaluating a 
hearing loss disorder are identical.  See 64 Fed. Reg. 25202 
(May 11, 1999) (discussing the method of evaluating hearing 
loss based on the results of puretone audiometry results and 
the results of a controlled speech discrimination test and 
indicating that there was no proposed change in this method 
of evaluation).  

The amended regulations changed the title of Table VI from 
"Numeric Designations of Hearing Impairment" to "Numeric 
Designations of Hearing Impairment Based on Puretone 
Threshold Average and Speech Discrimination."  Moreover, 
Table VII was amended in that hearing loss is now rated under 
a single code, that of Diagnostic Code 6100, regardless of 
the percentage of disability.  See 64 Fed. Reg. 25204 (May 
11, 1999).

Evaluations of defective hearing range from zero percent to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometry tests.  

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
designated from I for essentially normal acuity, through XI 
for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.  

A noncompensable evaluation is provided where hearing in the 
better ear is I and hearing in the poorer ear is I through 
IX;  where hearing in the better ear is II, and hearing in 
the poorer ear is II to IV;  or where there is level III 
hearing in both ears.  38 C.F.R. § 4.85, Table VII, 
Diagnostic Code 6100.  

A compensable evaluation of 10 percent is assigned where 
hearing in the better ear is I and hearing in the worse ear 
is X or XI;  where hearing in the better ear is II, and 
hearing in the worse ear is V to XI;  where hearing in the 
better ear is III and hearing in the worse ear is IV to VI;  
or where hearing in the better ear is IV and hearing in the 
poorer ear is IV or V.  Id.  

Hearing impairment is level I where speech discrimination 
percentage is 92-100 and the puretone threshold average 
ranges from 0 to 57. 38 C.F.R. § 4.85, Table VI.  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2000).

On November 9, 2000, the President signed into law the VCAA 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA of 2000, Pub. L. No. 106-475, § 7, subpart (a), 
114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  VCAA of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5107).


Analysis

Duty to Assist

The Board is of the opinion that there is sufficient medical 
evidence on file to allow for a determination on the claims 
of entitlement to higher initial evaluations for degenerative 
disc disease at C6-C7 and hearing loss, and that the duty to 
assist has been satisfied in this instance with respect to 
those claims.  

The RO has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claims.  VCAA of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).  

VA examinations have been conducted.  Medical records and the 
veteran's statements have been obtained and considered.  He 
has not identified and released records from additional 
providers.  It is also noted that he did not report as 
directed for a hearing before the Board.  

Accordingly, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the appellant in developing the facts 
pertinent to his claims is required to comply with the duty 
to assist him as mandated by the VCAA of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent supplemental 
statement of the case was issued to the veteran.  However, 
the Board finds that the veteran is not prejudiced by its 
consideration of his claims pursuant to this new legislation 
without their first being considered by the RO.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).  

A remand for adjudication by the RO would only serve to 
further delay resolution of the veteran's claims, and VA has 
already met all obligations to him under this new 
legislation.  Moreover, he has been afforded the opportunity 
to submit evidence and/or argument on the merits of the 
issues on appeal, and has done so.  

Cervical Spine

The veteran's service connected cervical spine disability, 
degenerative disc disease at C6-7, is rated as arthritis 
under Diagnostic Code 5003, and in turn this is rated in 
accordance with limitation of motion under Diagnostic Code 
5290.  The assigned 20 percent evaluation is consistent with 
moderate limitation of motion.  

The 1996 VA examination showed limitation of cervical flexion 
to 35 degrees.  Extension was to 35 degrees.  Lateral 
rotation was to 20 degrees bilaterally, and rotation was to 
35 degrees on the left and 40 degrees on the right.  Further 
range of motion was limited by pain.  The complaints of pain 
were supported by objective stiffness and some intrascapular 
muscle spasm.  

Treatment reports of record do not contain any ranges of 
motion.  On the 1999 VA examination the veteran could forward 
flex to 65 degrees.  Extension was to 25 degrees.  Lateral 
flexion was to 40 degrees bilaterally.  Rotation was to 40 
degrees on the left and 55 degrees on the right.  These 
results show improved range of motion except for extension, 
which was decreased by 10 degrees.  However, the veteran's 
effort on that maneuver was called questionable by the 
examiner.  Thus, there was some issue as to whether or not 
the 25 degrees of cervical extension demonstrated reflected 
the veteran's true ability.  

With respect to functional impairment the examiner found that 
repetitive motion did not result in fatigability, 
incoordination, weakened movement, functional loss of range 
of motion or further pain.  

From the foregoing the Board cannot conclude that the veteran 
has demonstrably more than moderate limitation of motion 
including functional limitation due to pain, weakness, 
incoordination or fatigability.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

Because of the diagnosis of disc disease and the complaint of 
neurological symptoms in the extremities, the Board also 
considered whether an increased evaluation would be warranted 
under Diagnostic Code 5293, intervertebral disc syndrome.  

In Butts v. Brown, 5 Vet. App. 532 (1993), the Court held 
that the selection of the proper diagnostic code is not a 
question of law subject to the de novo standard of review.  
Accordingly, the Court held in Butts that, as VA and the 
Board possess specialized expertise in determining the 
application of a particular diagnostic code to a particular 
condition, their determination is due greater deference.  
Indeed, the Court has also held that, although the reason for 
the change must be explained, VA and the Board may change the 
diagnostic codes under which a disability or disabilities are 
evaluated.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

On the 1996 VA examination the veteran claimed upper and 
lower neurological symptoms, and the examiner diagnosed 
herniated nucleus pulposus at C6-7 with radicular symptoms in 
the arms and legs as described.  The veteran's upper 
extremity symptoms primarily consisted of persistent numbness 
in the arms and hands corresponding with the C6-7, level and 
the examiner noted both a past history of medical findings of 
diminished pinprick in the ulnar aspect of the last three 
fingers of the right hand, and a current exam finding of 
affected sensation in an ulnar nerve dermatome - the forearms 
into mostly the dorsal surface of the last three digits 
(three to five) of the hands.  

The examiner felt that there was an exacerbation with flexion 
and extension of the neck, and as previously stated, there 
was stiffness and muscle spasm on range of motion testing.  
However there was no motor loss or impairment of reflexes.  
There was good grip and no muscle atrophy.  

The veteran's symptoms are called persistent and they are 
consistent (in the examiner's opinion) with the diagnosis of 
intervertebral disc disease, but given that they are wholly 
sensory, the Board finds that the overall degree of 
disability more nearly approximates moderate impairment and 
thus the currently assigned 20 percent evaluation.  38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Code 5293.  

In further support of the conclusion that an increased 
evaluation is not in order, VA treatment records showed very 
little treatment or complaints referable to the cervical 
spine or neurological complaints in the extremities 
therefrom.  The veteran did report numbness in the second, 
third, and fourth digits on one occasion, and on another 
occasion he reported some baseline numbness in the left 
middle finger from a herniated disc in his neck.  

Furthermore, the most recent VA examination in 1999 showed 
very few objective symptoms.  The veteran reported daily, but 
nonradiating pain over the cervical spine and paresthesias 
down the backs of his arms to his hands.  The examiner found 
that this was not a physiological distribution for pain from 
the disc level affected.  Therefore the examiner was 
suggesting in essence that the veteran's complaints were 
either not due to the service connected disability or that 
the veteran was unlikely to be experiencing the symptoms 
alleged.  On the neurological examination there was no 
evidence of impairment of sensory appreciation to pinprick 
and light touch in either the upper extremities or lower 
extremities.  His strength was 5/5 and symmetrical.  
Therefore there was no evidence of motor impairment. 

The examiner found that the veteran was capable or working 
with minimal restrictions against working in certain 
construction or labor involving overhead work or lifting 
greater than 50 pounds.  

The 1999 examination and post treatment records obtained show 
subjective complaints of persistent neurological symptoms in 
the upper extremities.  However  the amount of treatment and 
the lack of objective findings are not generally supportive 
of a finding that the veteran actually has a severe case of 
recurring attacks of appropriate neurological symptoms with 
intermittent relief or persistent pronounced characteristic 
neurological symptoms.  The veteran had no objective sensory 
impairment and no evidence of motor impairment on the 1999 
examination and his complaints were not physiological for the 
disc affected.  This critical opinion is competent, well 
reasoned and persuasive, and is given the most weight.  

It is well to note that ankylosis of the cervical spine which 
would warrant a 30 percent evaluation under diagnostic code 
5287 if favorable is not shown by the evidentiary record to 
be a clinical feature of the service-connected disability.

In summary the veteran demonstrated mild to moderate 
limitation of neck motion supported by stiffness, pain and 
muscle spasm on his first VA examination and the same 
examination found some evidence of numbness into the fingers.  
A 20 percent evaluation was assigned.  However neither the 
first examination, post service treatment records, nor the 
1999 VA examination support that there was severe limitation 
of cervical spine motion, a severe or pronounced case of 
intervertebral syndrome, or functional loss due to pain, 
etc..  Therefore the claim for an increased evaluation is 
denied.  38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. § 3.102, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5290, 5293.  The evidence does not support the claim 
and is not in relative equipoise.  The preponderance of the 
evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  


Hearing loss

The veteran's hearing loss has been assigned a noncompensable 
evaluation in accordance with audiometry findings pertaining 
to average puretone threshold loss and speech recognition.  

On VA examination in 1996 the average hearing threshold for 
the right ear was 28 using conventional rounding and for the 
left ear the average was 34.  Speech recognition was 96 
percent bilaterally.  This is level I hearing impairment 
applying Table VI.  Bilateral level I hearing is clearly 
noncompensable applying Table VII.  

The treatment records in the claims folder do not show 
additional audiometry results.  However the veteran was 
reexamined by VA in 1999.  On that examination the average 
hearing threshold was 34 decibels in the right ear, and 40 
decibels in the left ear using conventional rounding.  This 
represents a slight worsening of hearing thresholds.  However 
the veteran had improved speech recognition of 100 percent 
bilaterally.  Applying the appropriate tables (Table VI and 
Table VII) the veteran remained at level I hearing 
bilaterally, and thus the appropriate evaluation assigned was 
a noncompensable evaluation.  

To warrant a higher evaluation the veteran would have to show 
level I hearing in one ear with level X or XI hearing in the 
other ear, level II hearing in the better ear with level V 
hearing in the worse ear, or level III hearing impairment in 
the better ear with level IV hearing impairment in the worse 
ear.  

Because assignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometry evaluations are rendered, there is no doubt as to 
the proper evaluation to assign.  Lendenmann, 3 Vet. App. 
345;  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 
6100.  The criteria for an initial compensable evaluation 
have not been met. 38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. 
§ 3.102, 4.3, 4.7, 38 C.F.R. § 4.85, Table VI, VII, 
Diagnostic Code 6100.  

In view of the Board's denials of entitlement to initial 
increased evaluations for the veteran's cervical spine and 
hearing loss disabilities, there exists no basis upon which 
to predicate assignment of a "staged rating" with respect 
to either disability.  See Fenderson, supra.


Additional Matter

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record, and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
provided the veteran with the criteria referable to 
assignment of extraschedular evaluations and specifically 
discussed the provisions in light of his claim in a 
supplemental statement of the case from February 2000, 
concluding that referral for an extraschedular evaluation was 
not in order.  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Undersecretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  

There has been no showing by the veteran of extraordinary or 
exceptional disability from the specific service connected 
disabilities at issue, beyond that contemplated by the rating 
schedule, such as frequent periods of hospitalization or 
marked interference with employment due to the service 
connected disabilities.  

Therefore, there exists no basis upon which to refer the 
veteran's case to the Director of the VA Compensation and 
Pension Service for consideration of extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  He has alleged 
impairment of work duties, but a VA examiner considered the 
question and felt that he could work with few physical 
restrictions.  He was also attending school.  

The current schedular criteria adequately compensate the 
veteran for the current demonstrated nature and extent of 
severity of his cervical disc disease and hearing loss.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
or degenerative disc disease at C6-7 with radiculopathy is 
denied.  

Entitlement to an initial compensable evaluation for 
bilateral hearing loss is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

